Action to recover for personal injuries due to the placement of appellant’s truck in a public highway. Order denying motion to vacate and set aside service of the summons and complaint on defendant Shell Petroleum Products, Inc., and to dismiss the complaint as against said defendant affirmed, with ten dollars costs and disbursements; the answer of said defendant to be served within ten days from service of a copy of the order herein. (1) The service was effected in a maimer authorized by appellant; (2) the summons and complaint reached the proper officer of appellant *754since Dohrenwend in effect turned them over to Sweetin, appellant’s secretary and one who might properly be served, when he, Dohrenwend, on authority of Sweetin, (as Sweetin himself ordinarily did), turned them over to appellant’s attorney to be attended to as if upon a proper service upon Sweetin. (Greater New York-Suffolk Title & Guarantee Co. v. Faulkner, 243 App. Div. 571.) Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.